Citation Nr: 1228922	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for Baxter's neuritis of the left foot, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for scar and callus of the second toe of the left foot, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for scars of the neck, face, and right ear, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for superficial scars of the upper extremities, currently evaluated as noncompensably disabling.

11.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied the Veteran's claims for service connection; it also awarded him an increased disability rating, to 20 percent, for his service-connected Baxter's neuritis of the left foot.  In the decision, the RO denied the Veteran's other claims for increase.

The decision below addresses the Veteran's claims of service connection for peripheral neuropathy in the upper and lower extremities, as well as his claims for increased ratings for his service-connected diabetes mellitus; Baxter's neuritis of the left foot; scar and callus of the second toe of the left foot; scars of the neck, face, and right ear; and superficial scars of the upper extremities.  The remaining claims are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  Other than the symptoms caused by Baxter's neuritis, the Veteran does not have peripheral neuropathy of any extremity.  

2.  The Veteran's service-connected diabetes mellitus has been managed by restricted diet alone; no insulin or oral medications are required, and there is no regulation of activities.

3.  The Veteran's service-connected Baxter's neuritis of the left foot has resulted in disability tantamount to no worse than moderate incomplete paralysis of the internal popliteal nerve.

4.  The Veteran's scar and callus of the second toe on the left foot is tender to palpation and measures less than one square centimeter in area; it is not ulcerated, is not adherent to the underlying tissue, is not deep or unstable, and does not cause any limitation of function.

5.  The Veteran's scars of the neck, face, and right ear are manifested by one characteristic of disfigurement, no visible or palpable tissue loss, and no gross distortion or asymmetry of any features or paired set of features; the scars are tender, not painful, to palpation; they are not unstable and do not cause limitation of function.

6.  The Veteran's superficial scars of the upper extremities are tender, not painful, to palpation and measure less than one square centimeter in area; they are not ulcerated, are not adherent to the underlying tissue, are not deep or unstable, and do not cause any limitation of function.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy other than that caused by left foot Baxter's neuritis that is the result of disease or injury incurred in or aggravated by active military service; no such disorder was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  The criteria for a rating higher than 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

3.  The criteria for a rating higher than 20 percent for service-connected Baxter's neuritis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8624 (2011).

4.  The criteria for a rating greater than 10 percent for scar and callus of the second toe of the left foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2011).

5.  The criteria for a rating greater than 10 percent for scars of the neck, face, and right ear have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2011).

6.  The criteria for a compensable rating for superficial scars of the upper extremities have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through a June 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the June 2007 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the June 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2007 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the June 2007 notice letter.

Otherwise, nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from private and VA treatment providers.  The Veteran underwent VA examination in February 2008 and May 2009; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted thorough examinations of the Veteran and considered the available evidence.  An explanation of the opinions offered by each examiner was provided.  

Accordingly, the Board finds that VA's duty to assist with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2011).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Relevant medical evidence of record consists of the Veteran's service treatment records as well as records of his ongoing treatment with both private and VA treatment providers.  Service treatment records reflect that the Veteran was injured in a land mine explosion in January 1968 that caused injury to his left foot, including fragment wounds and fractures of multiple toes and the left calcaneus.  However, a clinical note dated in May 1968 indicates that there was no nerve involvement in any of the fragment wounds or the fractures.  At the Veteran's separation examination in April 1968, he was noted to have a normal neurological system, and the only problems noted in his upper and lower extremities were scars from the in-service fragment wounds, as well as residual swelling from the fractures in his right foot.  He responded "No" when asked on his separation report of medical history if he experienced neuritis.  

Post-service treatment records reflect that the Veteran has been seen by VA treatment providers on multiple occasions for complaints of pain, particularly in his left foot and ankle.  At a November 2008 treatment visit, he was noted to complain of chronic pain in both feet since service following a land mine explosion.  However, he was diagnosed at that time only with chronic pain in his feet.  At no time has any private or VA treatment provider assigned the Veteran a separate diagnosis of peripheral neuropathy or any other separately diagnosable disorder of the bilateral upper or lower extremities.  

The Veteran underwent VA examination in February 2008.  At that time, he was noted to complain of intermittent numbness in the hands, left arm, and left elbow, although he denied experiencing numbness and tingling in the feet.  He stated that the upper extremity numbness would occur approximately once per month and last for about 10 minutes at a time.  He also complained of constant, severe pain in the left foot and ankle, as well as flare-ups of pain in his right Achilles tendon approximately once every two months.  Neurological examination of the bilateral upper and lower extremities, including sensory examination, motor examination, and deep-tendon reflex testing, returned normal results bilaterally, with the exception of decreased reflexes in the Achilles bilaterally and decreased sensation in the left foot and ankle.  Muscle strength of the upper and lower extremities was also noted to be normal.  The examiner found the Veteran to have only "subjective complaints of neuropathy" that were not attributable to any diagnosable disorder.  The examiner found the Veteran's symptoms in his left lower extremity to be due to his Baxter's neuritis of the left foot.  The examiner also diagnosed the Veteran with right Achilles tendonitis.  The examiner found no diagnosable disorder related to the Veteran's subjective complaints of occasional numbness in his upper extremities.

The Veteran has also submitted multiple written statements to VA.  In his initial claim, filed in April 2007, the Veteran stated that he believed his claimed peripheral neuropathy of the upper and lower extremities to have developed secondary to his service-connected diabetes mellitus.  However, in a July 2008 letter to VA, the Veteran contended in the alternative that he believes he has left lower extremity peripheral neuropathy that is caused by his service-connected Baxter's neuritis of the left foot.  He also claimed in the July 2008 letter that he believes he developed peripheral neuropathy in the right foot due to Achilles tendonitis or to overcompensating with that foot for pain in his left foot.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for peripheral neuropathy of the upper and lower extremities.  With regard to this theory of the case, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.

The Board relies upon the February 2008 VA examination in making its determination.  The examination report reflects that the examiner reviewed the Veteran's claims file and performed a thorough physical and neurological examination of the Veteran.  The examiner relied on the results of this examination in finding that the Veteran does not have a separately diagnosable peripheral neuropathy disability in any extremity.  

Here, there is simply no medical evidence that the Veteran has any current peripheral neuropathy other than the Baxter's neuritis for which he is already service connected.  In so finding, the Board observes that although the Veteran has complained of experiencing pain and numbness in his upper and lower extremities, there are simply no current treatment records showing a diagnosis of any separately diagnosed peripheral neuropathy whatsoever.  To the contrary, the February 2008 examiner considered the Veteran's complaints of pain and numbness in his arms, hands, legs, and feet, but nevertheless concluded that no separately diagnosable peripheral neuropathy was present.  Rather, the complained-of symptoms were attributed to already service-connected Baxter's neuritis in the left foot and right Achilles tendonitis.  This opinion is not contradicted by any medical evidence of record.  Thus, the evidence does not provide any objective indications of a diagnosable peripheral neuropathy of the bilateral upper or lower extremities at any time during the appellate period.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  See McClain, 21 Vet. App. at 321 (requiring the existence of a disability at some point during the appellate period to warrant a finding of service connection).  With no medical evidence of a diagnosed disorder at any point during the appellate period, the analysis ends, and service connection for peripheral neuropathy of the upper and lower extremities must be denied.  

The Board has considered the Veteran's assertions that he has peripheral neuropathy of the bilateral upper and lower extremities related to his service-connected diabetes mellitus, Baxter's neuritis of the left foot, or right Achilles tendonitis.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of his claimed condition.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that he does not have a separately diagnosable peripheral neuropathy.  Thus, the Veteran's own assertions as to the etiology of his current claimed upper and lower extremity pain and numbness have no probative value.  Further, although the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  As a result, in this case, when weighing the evidence of record, the Board finds compelling the lack of any medical evidence establishing that the Veteran currently has diagnosed peripheral neuropathy.  

B.  Claims for Increase

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Relevant medical evidence of record consists of the Veteran's treatment records from both private and VA treatment providers as well as VA medical examinations provided to the Veteran in February 2008 and May 2009.  Records of the Veteran's ongoing treatment with VA physicians reflect that he has complained on multiple occasions of constant pain in his left foot.  He was seen by a rheumatologist in July 2007 pursuant to claims of pain in his left foot that had recently increased dramatically.  At that time, he was noted to have a well-healed surgical scar on the left foot between the hallux and the second toe, as well as full pulses and no significant edema in the left foot.  The rheumatologist's impression was chronic pain in the left foot status post trauma, which the physician opined could be posttraumatic arthritis in the foot.  He was again seen by a VA rheumatologist for complaints of foot pain, swelling, and redness in September 2007; at that time, he was diagnosed with acute gout.  Ongoing VA treatment records further reflect that the Veteran is regularly followed for treatment of diabetes mellitus, which has been consistently noted as well-controlled with diet alone.  In that connection, a November 2008 treatment note indicated that the Veteran's diabetes mellitus was "diet controlled" and that he was being encouraged to exercise regularly. 

The report of the February 2008 VA examination reflects that the examiner reviewed the Veteran's claims file and elicited a history from the Veteran as well as conducting a physical examination.  The examiner noted at the outset that the Veteran's diabetes mellitus was controlled with diet, and no ketoacidosis or hypoglycemic reactions requiring hospitalization were reported in the past year.  The Veteran denied any restriction of activity on account of his diabetes.  Regarding the Veteran's left foot, he denied experiencing any numbness or tingling in his feet, although decreased sensation in the left foot was noted.  The examiner noted the Veteran's complaint of constant left foot pain from the second toe to the top of the foot, as well as left ankle pain and swelling.  In addition, the examiner noted a history of gout in the left ankle, with weekly attacks.  Physical examination revealed weakness in both feet, as well as left foot stiffness, swelling in the ankle and top of the foot, fatigability, and lack of endurance.  The Veteran reported using crutches sometimes to ambulate.  The pain was noted to cause limitations in standing and walking.  

On neurological examination, the Veteran was found to have intact muscle strength and deep tendon reflexes in the left lower extremity, with the exception of a decreased reflex in the Achilles tendon.  The Veteran was unable to walk on his toes due to pain but did walk on his heels.  Sensation testing revealed decreased sensation in the left foot and ankle.  The examiner further noted severe pain in the left toe with plantar-dorsal palpation and with pressure to the interspace.  The examiner observed a scar at the base of the second toe measuring less than one square centimeter, with thickened skin but no pain, adherence, or instability in the scar noted.  The scar was found to be superficial, with no elevation or depression of the surface, inflammation, edema, or keloid formation noted.  No limitation of motion or function was noted due to the scar.  The Veteran was noted to have fixed flexion in the third toe with no movement, as well as no bone at the DIP joint of the fourth toe.  He was found to have painful motion of the second, third, and fourth toes, as well as dorsum and plantar tenderness.  No callosities, breakdown, or abnormal weight-bearing was noted.

Report of the May 2009 VA examination concerning the Veteran's scars of his neck, face, and right ear, as well as his scars of the upper extremities, reflects that the examiner reviewed the Veteran's claims file and elicited a history from the Veteran.  The examiner recorded that the Veteran had multiple scars on his head and neck, one of which was slightly raised.  The scars were sensitive on examination.  The examiner measured each scar and found none to be more than 13 centimeters in length or 0.6 centimeters in width, although several scars were noted to be hypopigmented or hyperpigmented.  No feature showed gross distortion or asymmetry.  The total area of the scars on the Veteran's head and neck was 6.25 square centimeters.  The examiner also noted scars on both of the Veteran's forearms, which were both found to be sensitive to palpation.  The total area of the upper extremity scars was 26 square centimeters.  Physical examination of all of the scars revealed no skin breakdown, no underlying soft tissue damage, no inflammation, no edema, and no keloid formation.  The scars were found to be freely motile on examination, and no abnormal texture or area of induration or inflexibility was noted.  The scars were found to cause mild functional impairment due solely to the Veteran's subjective reports of tenderness and itching of the scars, as well as occasional dislodging of shrapnel from the scar sites.

The Veteran has also submitted multiple written statements to VA in support of his claims.  In particular, the Veteran stated in a July 2008 letter to VA that he believes he should have an increased rating for his service-connected diabetes mellitus because he is "experiencing symptoms related to [his] Agent Orange exposure," including lesions, hives, and increased urination.  The Veteran also complained of pain and numbness from his left foot up to his calf, as well as "disturbing" scarring on his neck and the dislodging of shrapnel from his scars.  He also complained in the July 2008 statement that his upper extremities were painful to touch.  

Diabetes mellitus is rated in accordance with the criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Under that Diagnostic Code, a 10 percent rating is warranted if the Veteran's diabetes is manageable by restricted diet only.  A 20 percent rating is warranted if the condition requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.   A 40 percent rating is warranted for requiring insulin, restricted diet, and regulation of activities (defined as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Upon review of the relevant medical evidence, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for his diabetes mellitus.  This is so for the entirety of the claim period.  In so finding, the Board notes that the record consistently documents that the Veteran's diabetes mellitus has been controlled by diet alone.  At no point since the filing of the instant claim has the Veteran been treated with insulin or oral medications; nor has he made any claim to the contrary.  Indeed, the Veteran's only allegation as to why he should be granted an increased rating for diabetes mellitus is that he is "experiencing symptoms related to ... Agent Orange exposure," such as lesions, hives, and frequent urination.  Records of the Veteran's ongoing treatment at the West Haven VA facility confirm that the Veteran's diabetes mellitus is controlled by diet alone.  Further, the Veteran has not contended that his diabetes mellitus has at any time required insulin.

In addition, the Board has considered, but does not find, that the Veteran is entitled to a rating of 40 percent, 60 percent, or 100 percent for diabetes mellitus at any point during the claim period.  Specifically, the Board finds that a higher evaluation of 40 percent is not warranted because there is no evidence of record to indicate that the Veteran's diabetes has required regulation of his activities at any time during the appellate period.  The record demonstrates only that his diabetes mellitus has consistently required a restricted diet.  Similarly, the Board has considered but does not find that the Veteran is entitled to a rating of 60 percent or 100 percent.  In this case, there is simply no evidence that the Veteran has experienced any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice-monthly visits to a diabetic care provider.  The Veteran has not claimed to have experienced any such episodes, and neither the VA medical examiner nor the Veteran's treating VA physicians have noted any such problems in the Veteran's examinations or medical history.  Absent evidence of a restriction in the Veteran's activities due to diabetes or of episodes of ketoacidosis or hypoglycemic reactions, the claim for a higher schedular evaluation must be denied.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran's service-connected Baxter's neuritis of the left foot has been evaluated under Diagnostic Code 8624 for paralysis or incomplete paralysis of the internal popliteal (tibial) nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8624 (2011).  Under Diagnostic Code 8624, moderate incomplete paralysis of the internal popliteal nerve warrants a rating of 20 percent.  Severe incomplete paralysis of the internal popliteal nerve warrants a rating of 30 percent .  A 40 percent rating is warranted where there is complete paralysis of the internal popliteal nerve.  Id.  Complete paralysis is explained in the Diagnostic Code as manifested when plantar flexion is lost, with frank adduction of the foot impossible, flexion and separation of the toes abolished, and no muscle in the sole can move; and in lesions of the nerve high in the popliteal fossa, with plantar flexion of the foot being lost.  Neuritis and neuralgia of the internal popliteal nerve incorporate the identical criteria.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8624, 8724.

A Note accompanying the rating criteria states, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the Board finds that the evidence does not suggest that the Veteran's Baxter's neuritis of the left foot has resulted in severe incomplete paralysis of the internal popliteal nerve.  In so finding, the Board acknowledges the Veteran's complaints of pain in his left foot and ankle but notes that the February 2008 VA examiner found him to have intact muscle strength and deep tendon reflexes in the left lower extremity, with the exception of a decreased reflex in the Achilles tendon.  Sensation testing revealed decreased sensation in the left foot and ankle.  The Board finds that these symptoms amount to no more than moderate incomplete paralysis of the internal popliteal nerve.  Additionally, complete paralysis has not been shown to warrant a 40 percent disability rating.  In that connection, the Board notes that at no time has the Veteran been shown to have complete loss of plantar flexion, frank adduction of the foot, or flexion and separation of the toes, and he has not been shown to have the inability to move the muscles in his sole.  Consequently, a rating higher than 20 percent is not warranted for Baxter's neuritis of the left foot at any time during the claim period.

In so finding, the Board notes that the February 2008 VA examiner noted severe pain in the Veteran's left second toe, as well as in his left foot and ankle.  In addition, the Veteran has complained of multiple occasions of the severe pain in his left foot and ankle.  However, the Board observes that the Veteran is separately service connected for scar and callus of the second toe of the left foot, which is evaluated as 10 percent disabling due to pain on examination, as discussed below.  In addition, the Veteran is in receipt of a separate 30 percent disability rating for fractured left os calcis with fracture of the third and fourth metatarsals and first and second phalanges of the left foot, evaluated as a severe foot disability due to the Veteran's complaints of pain in his foot and ankle.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pain in his left second toe, left foot, and left ankle are evaluated as part of his service-connected scar and callus of the second toe of the left foot and his fractured left os calcis with fracture of the third and fourth metatarsals and first and second phalanges of the left foot, to evaluate the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2011).  See id.  

Turning to an evaluation of the Veteran's scars, the Board notes that the Veteran's service-connected scar and callus of the second toe of the left foot has been rated as 10 percent disabling under Diagnostic Code 7804, which addresses superficial scars that are painful on examination.  His scars of the neck, face, and right ear have been rated as 10 percent disabling under Diagnostic Code 7800, which addresses scars of the head, face, or neck.  His superficial scars of the upper extremities have been evaluated as noncompensably disabling under Diagnostic Code 7805, which addresses other scars based on limitation of function.  Relevant medical evidence consists of VA examinations conducted in February 2008 and May 2009, as well as records of the Veteran's ongoing treatment with private and VA treatment providers.  Records from the VA and private physicians reflect that the Veteran has received no treatment for and made no complaints of pain in the area of his scars.  

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars of the head, face, or neck when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. 

In Note 1 under Diagnostic Code 7800, the eight characteristics of disfigurement are:  scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inch (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-pigmented or hyper-pigmented in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  Also, Note 3 requires consideration of unretouched color photographs when evaluating scars under these criteria.  Diagnostic Code 7800.

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted when the area or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent rating requires an area or areas exceeding 72 square inches (465 sq. cm.), while a 40 percent rating requires an area or areas exceeding 144 square inches (929 sq. cm.).  Under Diagnostic Code 7802, scars, other than of the head, face or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating when the scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provides that superficial, unstable scars warrant a 10 percent evaluation.  A Note following this Diagnostic Code defines an unstable scar as one where, for any reason, there is frequent loss of skin over the scar; and defines a superficial scar as one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides that a 10 percent disability rating is warranted for a superficial scar that is painful on examination; and Diagnostic Code 7805 provides that a scar is to be evaluated based upon limitation of function of the affected part.

(The criteria for rating scars under Diagnostic Codes 7800-7805 were changed in September 2008.  73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective from October 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  No such request has been made in this case.)

As to the Veteran's scar and callus of the second toe of the left foot, the Board notes initially that the Veteran is currently receiving  10 percent rating under 7804 for painful scarring; this is the highest rating available under Diagnostic Code 7804, and thus no higher rating under that Diagnostic Code is available.  Otherwise, the Veteran's scar and callus is not deep, as it was not associated with any underlying soft tissue damage; and it is not unstable, as there is no indication that the Veteran experiences any loss of skin over the scar.  It has not been noted to cause limited motion.  As such, a 10 percent evaluation under Diagnostic Code 7801 or 7803 is not warranted.  The Veteran's scar was further found to measure less than one square centimeter at the February 2008 VA examination, which means that a compensable rating under Diagnostic Code 7802 is not warranted.  As already noted, the examiner did not find any instability, and found that the Veteran's scar did not cause any limitation of function.  As such, a 10 percent evaluation under Diagnostic Code 7803 or 7805 is not warranted.

Turning to the Veteran's scars of the neck, face, and right ear, based on consideration of the above evidence, the Board further finds that the 10 percent currently assigned for these scars is proper.  The Veteran's scars display one characteristic of disfigurement-the surface contour of one of the identified scars is slightly raised.  As documented in the May 2009 report of VA examination, no other characteristics of disfigurement are present in any of the scars.  Although hyperpigmentation and hypopigmentation were noted, the total surface area of the affected scars is 6.25 square centimeters.  Thus, the scars' hyperpigmentation and hypopigmentation do not rise to the level of a characteristic of disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Otherwise, the scars display no visible or palpable tissue loss and no gross distortion or asymmetry of two features of paired sets of features.  Thus, no higher than the currently assigned 10 percent disability rating is warranted under Diagnostic Code 7800.

The identified scars were sensitive to touch, but there has been no indication that they have been painful on examination as required for a compensable rating under Diagnostic Code 7804.  Additionally, the Board has also considered whether an additional or higher rating is applicable for the Veteran's service-connected scars of the neck, face, and right ear under any other Diagnostic Codes but finds that no other Diagnostic Code addressing scars is applicable here.  Diagnostic Codes 7801 and 7802 are not for application because these Diagnostic Codes are for scars other than on the head, face, or neck.  Diagnostic Code 7803 is not for application because there is no evidence that the Veteran's facial scars cause frequent loss of skin covering.  Accordingly, the Board thus finds that the evidence does not support a higher rating under any of the other rating criteria for scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).  The Board has further considered the Veteran's contentions with respect to his service-connected scars of the neck, face, and right ear.  However, since the medical evidence does not show that any of the criteria have been met for a rating higher than the 10 percent rating, the evidence is against the Veteran's claim.  The Board sympathizes with the Veteran's statements that he considers the scarring on his neck, including the occasional dislodging of shrapnel from his scars, to be "very disturbing."  However, there are simply no provisions that support the awarding of higher ratings at this time.  (Even if the dislodging of fragments occurs, there has been no indication that the scars themselves are unstable as defined by regulation.)  

As to the Veteran's superficial scars of the upper extremities, the Board notes initially that the Veteran is currently receiving a noncompensable rating under Diagnostic Code 7805, which provides for ratings of limitation of function of a body part affected by scarring.  As noted in the May 2009 VA examination, the Veteran's upper extremity scars do not cause any limitation of function in his upper extremities, rendering a compensable evaluation inappropriate.  The Board notes that the May 2009 VA examiner found the Veteran's upper extremity scars to be sensitive to palpation, but there is no indication that they were painful on examination as required for a compensable rating under Diagnostic Code 7804.  The Veteran's upper extremity scars are not deep, as they are not associated with any underlying soft tissue damage; and they are not unstable, as there is no indication that the Veteran experiences any frequent loss of skin over the scars.  The scars have further not been noted to cause limited motion.  As such, a 10 percent evaluation under Diagnostic Code 7801 or 7803 is not warranted.  The Veteran's scars were found to measure 26 square centimeters at the May 2009 VA examination, which means that a compensable rating under Diagnostic Code 7802 is not warranted.  As already noted, the examiner did not find any instability, and found that the Veteran's scars did not cause any limitation of function.  As such, a 10 percent evaluation under Diagnostic Code 7803 or 7805 is not warranted.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher ratings for his service-connected disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, ratings higher than already assigned are not warranted under the relevant criteria.

C.  Extra-Schedular Evaluation

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disorders have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has remained employed for the duration of the appellate period, and has not been hospitalized due to any service-connected disability.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an increased rating for diabetes mellitus is denied.

Entitlement to an increased rating for Baxter's neuritis of the left foot is denied.

Entitlement to an increased rating for scar and callus of the second toe of the left foot is denied.

Entitlement to an increased rating for scars of the neck, face, and right ear is denied.

Entitlement to an increased rating for superficial scars of the upper extremities is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to service connection for a low back disorder, as well as his claim for entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Connecticut Healthcare System in West Haven, Connecticut.  Records in the file specifically document treatment at the West Haven VA facility dated most recently in November 2008.  However, in June 2011, the Veteran's treating psychiatrist submitted a letter indicating that the Veteran has continued to obtain psychiatric treatment at the West Haven facility.  The Board acknowledges that the RO has sought records of the Veteran's psychiatric treatment at the West Haven VA facility for the time period ending in November 2008.  It does not appear, however, that the RO searched for any records for the period more recent than November 2008 from the West Haven VA facility. 

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA Connecticut Healthcare System, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has a disorder of low back that he believes is directly related to military service.  In particular, the Veteran claims that he injured his back when he was involved in a land mine explosion, and that his current low back problems stem from that initial incident.  

Regarding diagnosis of the Veteran's low back disability, the Board acknowledges that service treatment records reflect that he was treated in January 1968 for injuries sustained in a land mine explosion.  However, treatment records document no complaints of or treatment for the Veteran's low back, and a May 1968 clinical record specifically notes that the Veteran had full range of motion of his back.  His April 1968 separation medical examination reflected a normal spine and musculoskeletal system, and he responded "No" at his separation report of medical history when asked if he experienced any recurrent back pain.  

Post-service records document that the Veteran has consistently sought treatment for complaints of back pain with his VA treatment providers.  At a November 2008 treatment visit, he was seen for complaints of pain in his low back; at that time, he complained of having experienced low back pain since the land mine explosion in service.  In addition, the Veteran was noted by a private treatment provider in May 2006 to experience low back pain, which was attributed to osteoarthritis following radiological evaluation.  An additional private treatment visit in October 2007, the Veteran was noted to be experiencing severe low back pain.  A computed tomogram (CT) conducted at the time showed "extensive lumbar spondylotic disease," as well as mild degenerative scoliosis in the lumbar spine.  The Veteran has continued to seek treatment for pain in his low back.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms of back problems during service, or symptoms of a current problem.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that an appellant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Furthermore, satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a low back disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded VA examination in order to obtain a current diagnosis of his claimed low back disorder based on both an examination and a thorough review of the claims file.  

Regarding the Veteran's claim for an increased rating for his service-connected PTSD, review of the Veteran's claims file reflects that he was provided VA psychiatric examinations in July 2007 and June 2009.  Report of the July 2007 examination noted that the Veteran complained of experiencing increased irritability, including thoughts of violence against others, as well as problems with sleeping and nightmares.  He further reported that he avoided news of war or violence and had noticed decreases in his concentration and memory.  He reported that he had a good relationship with his girlfriend but noted that they maintained separate households.  He stated that he enjoyed family gatherings, particularly spending time with his two sons and grandchildren, but that otherwise he was increasingly anti-social.  The Veteran also reported experiencing decreased patience with co-workers.  The examiner assigned a diagnosis of PTSD with a Global Assessment of Functioning (GAF) score of 58.

Report of the June 2009 VA examination reflects that the Veteran's claims file was not available for review.  The examiner specifically noted that his evaluation would be hindered by the inability to review the prior PTSD examination conducted in July 2007.  At the examination, the Veteran complained of intrusive thoughts occurring daily, as well as a "lifetime of survival guilt" regarding the deaths of several close friends in Vietnam.  The Veteran stated that he avoided any reminders of war and was extremely uncomfortable in crowds.  The examiner also noted the Veteran's hypervigilance and an "extremely severe startle reaction."  The Veteran further reported problems with sleep and with anger outbursts, which led him to isolate.  The examiner noted that the Veteran was maintaining a long-term "on and off" relationship with his girlfriend and had strong relationships with other family members.  He reported working out of his home primarily but stated that he had some increasing problems with stress and startle responses when in the office.  Mental status examination found the Veteran to have logical thought processes, and no hallucinations, delusions, or suicidal or homicidal ideation was reported.  The examiner found no problems with insight or judgment.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  He noted that the Veteran's arousal symptoms were "quite severe," with increased difficulty tolerating stress.  He noted that the overall PTSD symptoms caused moderate difficulty in function and particularly led to difficulties at work. 

In addition, a letter from the Veteran's treating VA psychiatrist, dated in June 2011, reflects that the Veteran has sought ongoing treatment for his PTSD.  In the letter, the psychiatrist documented the Veteran's ongoing symptoms of irritability, poor concentration, hypervigilance, nightmares, emotional numbing, and difficulty trusting others.  Notably, the psychiatrist indicated in the letter that the Veteran had reported "worsening of his symptoms of recent," in particular causing him increased difficulty at work and with interpersonal relationships.  In addition, the Veteran's VA treatment providers have noted him to experience "severe" and "significant" anxiety in treatment notes dated in December 2007 and April 2008.

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that records of the Veteran's ongoing treatment at the West Haven VA facility suggest that his PTSD has worsened since his last examination, which occurred more than three years ago.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.

2.  The AOJ must obtain from the VA Connecticut Healthcare System any available medical records pertaining to the Veteran's psychiatric evaluation or treatment at any time from November 2008 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After securing any additional records, the Veteran must be scheduled for low back and psychiatric examinations and notified that failure to report to the scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiners.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Low back examination-The examiner must review the claims file, examine the Veteran, and provide diagnoses for each low back disorder the Veteran currently experiences.  For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder began during service or is otherwise attributable to the Veteran's period of service or event coincident therewith, such as his January 1968 injuries following a land mine explosion.  The examiner must review the Veteran's claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein.  The examiner must specifically consider the Veteran's account of having experienced back pain since service.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The medical reasons should be given for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score must be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

4.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination requests.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded time for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


